Exhibit 10.2
EXECUTION COPY
SECOND AMENDMENT TO RECEIVABLES SALE AGREEMENT
THIS SECOND AMENDMENT TO RECEIVABLES SALE AGREEMENT, dated as of April 28, 2011
(this “Amendment”) is entered into by and between AMERISOURCE RECEIVABLES
FINANCIAL CORPORATION, a Delaware corporation (in such capacity, the “Buyer”),
and AMERISOURCEBERGEN DRUG CORPORATION, a Delaware corporation (in such
capacity, the “Originator”).
R E C I T A L S
A. The Buyer and the Originator have entered into that certain Receivables Sale
Agreement, dated as of July 10, 2003 (as amended, restated, supplemented or
otherwise modified from time to time, the “Agreement”).
B. The parties to the Agreement desire to enter into this Amendment to amend the
Agreement.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
1. Certain Defined Terms. Capitalized terms used but not defined herein shall
have the meanings set forth for such terms in Exhibit I to the Agreement.
2. Amendments to the Agreement. The Agreement is hereby amended as follows:
2.1 Section 2.1(r) of the Agreement is amended by deleting the second sentence
in such Section.
2.2 Section 2.1(s) of the Agreement is amended by deleting (a) the clause “or is
reasonably expected to occur” and (b) each instance of “$25,000,000” set forth
therein and substituting “$50,000,000” therefor.
2.3 Sections 4.1(q), 4.1(v)(ii), 4.1(v)(iii), 5.1(d), 5.1(g) and 5.1(h) of the
Agreement are amended by deleting each reference to “$25,000,000” set forth
therein and substituting “$50,000,000” therefor.
2.4 The definitions of “Bellco Merger”, “BellCo Unit” and “Excluded Receivable”
are added to Exhibit I in alphabetical order:
“Bellco Merger” means the consummation of any consolidation or merger of Bellco
Drug Corp., a New York corporation, in one or more transactions, with or into an
Originator.
“Bellco Unit” means the division or other business unit of AmerisourceBergen
constituting the business formerly operated as Bellco Drug Corp., a New York
corporation.

 

 



--------------------------------------------------------------------------------



 



“Excluded Receivable” means, from and after the Bellco Merger, all indebtedness
and other obligations owed to Originator (at the times it arises, and before
giving effect to any transfer or conveyance under the Agreement) or to Buyer
(after giving effect to the transfers under the Agreement) (including, without
limitation, any indebtedness, obligation or interest constituting an account,
chattel paper, instrument or general intangible) arising in connection with the
sale of goods or the rendering of services by the Bellco Unit.
2.5 The definition of “Receivable” set forth in Exhibit I is amended by
inserting “, other than any Excluded Receivable,” immediately after the clause
“means all indebtedness and other obligations”.
3. Representations and Warranties. Each of the Originator and the Buyer
represents and warrants that:
(a) Representations and Warranties. Each representation and warranty made by it
in the Agreement, as amended by this Amendment, and in the other Transaction
Documents are true and correct as of the date hereof (unless stated to relate
solely to an earlier date, in which case such representations and warranties
were true as of such earlier date).
(b) Enforceability. The execution and delivery by it of this Amendment, and the
performance of its obligations under this Amendment and the Agreement (as
amended hereby) are within its corporate powers and have been duly authorized by
all necessary corporate action on its part. Each of this Amendment and the
Agreement (as amended hereby) is its valid and legally binding obligations,
enforceable in accordance with its respective terms, except as enforceability
may be limited by bankruptcy, insolvency, reorganization or other similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity, regardless of whether such enforceability is considered in
a proceeding in equity or at law.
(c) No Default. After giving effect to all transactions on the date hereof, both
immediately before and immediately after giving effect to this Amendment and the
transactions contemplated hereby, no Termination Event or Unmatured Termination
Event exists or shall exist.
4. Effect of Amendment. All provisions of the Agreement, as expressly amended
and modified by this Amendment, shall remain in full force and effect. After
this Amendment becomes effective, all references in the Agreement to “this
Agreement”, “hereof”, “herein”, or words of similar effect referring to the
Agreement shall be deemed to be references to the Agreement, as amended by this
Amendment. This Amendment shall not be deemed to expressly or impliedly waive,
amend or supplement any provision of the Agreement (or any related document or
agreement) other than as set forth herein.

 

2



--------------------------------------------------------------------------------



 



5. Effectiveness. This Amendment shall become effective on the date hereof (the
“Effective Date”) subject to the condition precedent that each Purchaser Agent
shall have received, on or before the Effective Date, each of the following,
each in form and substance satisfactory to each Purchaser Agent:
(a) counterparts of this Amendment, duly executed by the parties hereto;
(b) counterparts of that certain First Amendment to the Amended and Restated
Receivables Purchase Agreement, dated as of the date hereof, duly executed by
the parties thereto (including evidence that each of the conditions to
effectiveness set forth therein have been satisfied); and
(c) such other documents and instruments as a Purchaser Agent may reasonably
request.
6. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, and each counterpart shall be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument. Counterparts of this Amendment may be delivered
by facsimile transmission or other electronic transmission, and such
counterparts shall be as effective as if original counterparts had been
physically delivered, and thereafter shall be binding on the parties hereto and
their respective successors and assigns.
7. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY
OTHERWISE APPLICABLE PRINCIPLES OF CONFLICTS OF LAW (OTHER THAN SECTIONS 5-1401
AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
8. Section Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or any other Transaction Document or any provision hereof or thereof.
[signature pages on next page]

 

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

            AMERISOURCE RECEIVABLES FINANCIAL CORPORATION, as Buyer
      By:   /s/ J.F. Quinn         Name:   J.F. Quinn        Title:   Vice
President & Corporate Treasurer        AMERISOURCEBERGEN DRUG CORPORATION, as
Originator
      By:   /s/ J.F. Quinn         Name:   J.F. Quinn        Title:   Vice
President & Corporate Treasurer     

Second Amendment to Receivables Sale Agreement
(ARFC)

 

S-1